DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

Status of the Application
Claims 1-30 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/01/2022 are acknowledged.  Claims under consideration in the instant office action are claims 1-30.
 Applicants' arguments, filed 02/01/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 02/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,959,996 and U.S. Applications No. 15/667,483 and 15/722,208 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of transitioning a human from tetrabenazine to deutetrabenazine for the treatment of tardive dyskinesia comprising discontinuing a specific amount of tetrabenazine and administering a specific amount of deutetrabenazine.  The closest prior art found, Teva (First Time Use of SD-809 in Huntington Disease (First-HD), 2013, https://clinicaltrials.gov/ct2/show/study/NCT01795859),  teaches a study of whether SD-809 (“deutetrabenazine”) is effective in treating chorea associated with Huntington’s Disease in human subjects (see Detailed Description, pg. 2).  Teva teaches the administration of deutetrabenazine in dosages of 6, 9, and 12 mg daily for adult subjects at least 18 years old (first paragraph, pg. 3; see Eligible Criteria, pg. 5).  Regarding the instantly claimed initial dosage of 30 to 70% of the amount needed to adequately provide control of abnormal involuntary movement, it is noted that Teva teaches initial dosages of 6, 9, and 12 mg thrice daily, and one of ordinary skill in the art would reasonably expect such an amount would be within 30 to 70% of the amount needed to adequately provide control of abnormal involuntary movement since total dosage needed would vary depending on the subject.  Teva teaches the use of measuring the scores of TMC from baseline wherein a decrease indicates improvement in chorea, as well as measuring Patient Global Impression of Change (PGIC), Short Form 36 Health Survey (SF-36) Physical Functioning Score, and Berg Balance Test (BBT) (see Outcome Measures, pp. 3-4).  As a consequence it would follow that one of ordinary skill in the art would incrementally increase and determine dosages of deutetrabenazine wherein a positive response to treatment is achieved, such as chorea is reduced by at least 10% and scores of the TMC are reduced by at least a point.  
Teva does not describe the recited method of deutetrabenazine treatment, because it is not obvious to determine a specific dosage of deutetrabenazine based on a specific initial dosage of tetrabenazine without a washout period over any of the possibilities of Teva.  Thus, there would be no reason one skilled in the art at the time the invention was made would transition a human from tetrabenazine to deutetrabenazine for the treatment of tardive dyskinesia comprising discontinuing a specific amount of tetrabenazine and administering a specific amount of deutetrabenazine based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628

/JARED BARSKY/Primary Examiner, Art Unit 1628